Citation Nr: 9904906	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-40 901	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
in conjunction with prosecution of a claim for VA benefits, 
including the cost of letter writing, telephone calls, and 
travel.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

Initially, the Board observes that the veteran's case was the 
subject of a January 1998 remand.  At that time, it was noted 
that only one issue had been addressed in a statement of the 
case, but the veteran had expressly indicated in March 1996 
that he did not desire to pursue this issue-whether 
unreimbursed medical expenses for a certain period could be 
used to reduce pension benefits.  See 38 C.F.R. § 20.200 
(1998) (an appeal is not perfected until after a statement of 
the case is issued).  Consequently, given the veteran's 
expressed desire not to pursue the pension issue, and because 
he had made other arguments regarding reimbursement for 
private medical expenses, the Board remanded the case for 
clarification of any issue the veteran desired to pursue.  

In a July 1998 statement, the veteran presented argument on 
the question of entitlement to reimbursement for medical 
expenses incurred in conjunction with treatment in 1991 for a 
heart attack.  He also specifically requested reimbursement 
for telephone calls, letter writing and medical travel 
expenses.  Subsequently, in August 1998, the veteran was 
contacted by VA medical center personnel in an effort to 
clarify what benefit(s) he sought.  The conclusion reached by 
these individuals was that the veteran wanted only 
reimbursement for postage, telephone calls, and travel costs 
incurred in conjunction with seeking representation before 
VA.  Consequently, the veteran's claims file was returned to 
the RO where a supplemental statement of the case was issued 
on the question of reimbursement of expenses related to 
prosecuting his claim(s).  Information was thereafter 
received from the veteran in handwritten form on a copy of 
this supplemental statement of the case.  (This appears to 
have been mailed in January 1999.)  The veteran indicated 
that he did not desire reimbursement for expenses related to 
pursuing an appeal.  Rather, he indicated that he wanted 
reimbursement for expenses indirectly related to medical 
treatment.  

What is significant about the veteran's July 1998 and January 
1999 responses is that it still appears to the Board that the 
veteran desires some sort of reimbursement for medical 
treatment or expenses related thereto with respect to a 1991 
heart attack.  If so, such a question should be addressed by 
the VA medical center with jurisdiction over such issues.  
Since there appears to have never been an adjudicatory action 
on this question, and therefore no appeal perfected for 
appellate review, see § 20.200, there is no such appellate 
issue for the Board to address.  However, the RO should 
ensure that the VA medical center is advised of the veteran's 
July 1998 and January 1999 statements.  Action to address the 
veteran's putative claim(s) should be undertaken.

The decision that follows addresses the issue handled by the 
RO in the September 1998 supplement statement of the case.


FINDING OF FACT

Payment or reimbursement of expenses incurred in the 
prosecution of a claim is not a benefit payable by VA under 
Title 38 of the United States Code.  


CONCLUSION OF LAW

The Board does not have jurisdiction to decide whether the 
veteran is entitled to payment or reimbursement of expenses 
related to prosecution of a claim before VA.  38 U.S.C.A. §§  
511(a), 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.101 
(1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally speaking, the Board's jurisdiction extends to "all 
questions of law and fact necessary to a decision by the 
Secretary [of Veterans Affairs] under a law that affects the 
provision of benefits by the Secretary to veterans or the 
dependents or survivors of veterans."  38 U.S.C.A. § 511(a) 
(West 1991); 38 U.S.C.A. § 7104(a) (West 1991); see also 
38 C.F.R. § 20.101 (1998) (to the same effect).  Therefore, 
when the issue on appeal involves determinations for benefits 
not provided for under Title 38 of the United States Code, 
the Board has no jurisdiction to adjudicate that issue.

In this case, it appears that, among other things addressed 
in the introduction above, the veteran has at times sought 
reimbursement for expenses related to prosecuting a claim for 
VA benefits.  However, a review of laws which provide for 
veterans' benefits reveals that no statutory authority exists 
for VA to pay such expenses.  Therefore, because the issue 
developed in the September 1998 supplemental statement of the 
case amounts to a claim for a benefit over which the Board 
has no jurisdiction, the Board concludes that, insofar as the 
veteran desires such a reimbursement, the Board may not act.  
§ 20.101.  The appeal of this issue must therefore be 
dismissed.  Id. 

In short, the relief sought by the veteran is not provided 
for in the statutory framework within which the Board must 
act.  The provisions of 38 U.S.C.A. § 503 (West 1991) 
however, allow for the Secretary to provide relief in cases 
of administrative error or in cases deserving equitable 
relief.  Such action is outside the purview of the Board's 
jurisdiction.  § 20.101.  


ORDER

The claim of entitlement to payment or reimbursement for 
expenses related to prosecution of a claim is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

